Citation Nr: 1417659	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-14 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral heel spurs. 

2.  Entitlement to service connection for bilateral knee disability, to include arthritis. 

3.  Entitlement to service connection for right cubital tunnel syndrome, claimed as right elbow/forearm injury. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and major depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to December 1994. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO, in part denied service connection for bilateral heel spurs, knee disability to include arthritis right cubital tunnel syndrome, and PTSD to include symptoms of anxiety, depression, mood swings, and sleep disorder.  The Veteran filed a notice of disagreement (NOD) in July 2010.  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011. 

As indicated, the RO adjudicated the Veteran's claim for service connection for psychiatric disability as one for "PTSD, to include symptoms of anxiety, depression, mood swings, and sleep disorder".  However inasmuch as the record also includes diagnoses of acquired psychiatric disability other than other PTSD (depression, major depressive disorder) the Board has broadened that issue to encompass any diagnosed psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System reveals additional VA treatment records.  

For reasons expressed below, the claims on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Initially, the Board notes that, during the Veteran's hearing, he submitted additional evidence to the Board, with a waiver of initial RO consideration of the evidence.  The evidence was noted to consist of statements by the Veteran's family members and current girlfriend.  However, the Board finds that there is no such evidence associated with the Veteran's claims file.  Thus, on remand the RO undertake appropriate action to locate these statements (to include obtaining copies from the Veteran, if necessary), and associate them with the Veteran's claims file.  

The Board also finds that further development of each claim on appeal is warranted.  

The Veteran's service treatment records document no complaints, findings, or diagnosis pertaining to any of the claimed musculoskeletal disabilities.  However, during his Board hearing, he testified that, during his military service he sought medical care for his heel spurs, and problems with his knees and right elbow/forearm from a corpsman and, therefore, such treatment was not necessarily documented in his medical records.  These assertions go question of in-service incurrence.  Moreover, the Veteran's VA treatment records include diagnoses of arthralgia to the heels and heel spurs, as well as degenerative joint disease of the bilateral knees, and imdicates that the Veteran had surgery involving the right ulnar nerve and elbow tendon; this evidence indicates that the Veteran has each of the claimed disabilities.  However, there is no medical evidence addressing whether there exists a nexus between the problems the Veteran alleges treatment for during service and any current disabilities.   On these facts, the Board finds that an examination and opinion to obtain medical information addressing the nature and etiology of current bilateral heel spurs, bilateral knee disability, and the right elbow/forearm condition would be helping in resolving these claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran also asserts that he has a current psychiatric disability related to his military service.  In a November 2010 statement, the Veteran reported three stressors: in 1992, he was aboard the USS Baton Rouge when it collided with a Russian Naval submarine and there was severe damage to the submarine; in the mid 1990's, a sailor fell overboard from a different ship and surfaced behind his ship; and the death of his child.  In September 2010, the RO conceded the occurrence of the Veteran's claimed stressor aboard the USS Baton Rouge.  However, a medical opinion specifically addressing whether there exists a medical nexus between PTSD and the conceded in-service stressor, and/or between any other diagnosed acquired psychiatric disorder and service (to include the conceded in-service stressor) would be helpful in resolving this claim.  Id.  

In this regard, on March 2010 VA examiner determined that the Veteran did not have a diagnosis of PTSD but did have a diagnosis of depression; however, the examiner did not comment upon the etiology of the diagnosed disorder.  Since the March 2010 VA examination, the Veteran's VA treatment records document multiple diagnoses of PTSD, and depression or major depressive disorder.  Notably, in a May 2011 physician's questionnaire, a VA clinical psychologist diagnosed PTSD, major depressive disorder, and personality disorder.  While the examiner checked "yes" in response to a statement that "it is more likely than not that the condition above may be related to the veteran's military service", the handwritten comments-which are largely illegible-do not appear to specify to which diagnosis the examiner was referring, or provide any rationale in support, but, rather, appear to comment on the level of psychiatric impairment. 

Under these circumstances, the Board finds that examination and legible opinion addressing the nature and etiology of current acquired psychiatric disability (ies)-based on full consideration of the Veteran's documented history and assertions, and based on clearly-stated rationale-is needed. 

The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examinations, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records..

As regards VA records, the record reflects, and the Veteran testified, that he has been treated at the Chillicothe VA Medical Center (VAMC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Chillicothe VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records. 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of all additional evidence added to the record since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action (to include contacting the Veteran, if necessary) to obtain and associate with the claims file copies of the statements from the Veteran's friends and his girlfriend that he submitted in conjunction with his April 2012 Board hearing . 

2.  Obtain from the Chillicothe VAMC (and any associated facility(ies)), all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his heels, knees, and right elbow/forearm, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should clearly identify all current disability(tie) affecting the Veteran's heels, knee, and right elbow/forearm.   
 
Then, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability:  (a) had its onset during service; (b) if arthritis, was manifested to a compensable degree within the first post-service year, or (c) is otherwise medically-related to service.  

In rendering each requested opinion, the examiner should consider and discuss all pertinent medical evidence and lay assertions, to include the Veteran's assertions as to treatment during service by a corpsman, and any lay assertions of continuity of symptoms.  If the examiner finds any reason to discount the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should clearly identify all current psychiatric disability(ies), to include PTSD, depression, and major depression.

The examiner is advised that the RO has conceded the occurrence of the Veteran's claimed in-service stressor involving a collision between the USS Baton Rouge and a Russian Naval submarine.

Only the above-noted stressor may be considered for purposes of determining whether the Veteran meets the diagnostic criteria for PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should explain how the diagnostic criteria are met, and comment upon the link between the verified stressor and the Veteran's symptoms.  

For each diagnosed psychiatric disability other than PTSD, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability:  (a) had its onset during service; (b) if a psychosis, was manifested to a compensable degree within the first post-service year); or (c) is otherwise medically-related to service (to include the conceded in-service stressor).  

In rendering the requested opinion, the examiner should consider and discuss all pertinent medical evidence and lay assertions, to include any assertions as to continuity of psychiatric symptoms since service.   

All examination findings, along with complete rationale for the conclusions reached, must be provided.

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


